DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 8/23/2021 are acknowledged and have been fully considered.  Claims 1-16 are now pending.  No claims are canceled; claims 14 and 16 are amended; claims 1-13 are withdrawn; no claims are new.
Claims 14-16 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 5/25/2021 has been considered by the Examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Igo-Kemenes et al. (WO 95/09598, cited on IDS filed 5/28/2021).
Regarding claim 14, Igo-Kemenes et al. discloses a make-up composition.  Igo-Kemenes et al. discloses phases A and B are mixed under high speed sheer mixing, and then phases C and D are slowly added to the mixture of phases A and B (see page 23).  Igo-Kemenes et al. discloses that phase A includes cyclomethicone cyclomethicone/dimethicone copolyol, and dimethicone (i.e. a first silicone oil, see Example V). Igo-Kemenes et al. discloses that phase D includes various pigments and cyclomethicone (i.e. a second silicone oil, see Example V).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kyung (KR101210371, cited on IDS filed 12/13/2019, citations from Google Patents Machine Translation).
Kyung teaches a method for preparing a stabilized emulsion of an inorganic UV protection agent (see abstract).  Kyung discloses PEG-10 dimethicone (i.e. a first silicone oil, S1), lauryl PEG-9 polydimethylsiloxyethyl dimethicone (i.e. a second silicone oil), and cyclopentasiloxane  and mixing and dispersing it with titanium dioxide (i.e. obtaining a second phase comprising a pigment), then adding the mixture to a bead mill, followed by dispersing the oil dispersion with a second bead mill (i.e. mixing and dispersing the first phase (S1) and the second phase (S2) to form a third phase (S3), see Example 1). 
Kyung does not teach the order of steps where a first silicone oil is mixed with a second phase comprising a second silicone oil and a pigment.
However, regarding claims 14 and 16, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to take a first silicone oil and mix it with a second phase comprising a second silicone oil and a pigment.  One would be motivated to do so with a reasonable expectation of success as selection of any order of mixing ingredients is prima facie obvious (see MPEP 2144.04(IV)(C).  In the instant case, there is nothing in the instant specification showing new or unexpected results as a function of preforming the steps in the claimed order.
Regarding claim 15, Kyung teaches adding 0.1-80 wt% of inorganic UV protection agent (see abstract).  In Formulation Example 4, Kyung teaches that the formulation includes 16% of the titanium dioxide dispersion (which is ~50% TiO2) and .

Response to Arguments
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that Kyung teaches preparing an oil dispersion by mixing and dispersing titanium dioxide with a mixed solution of dispersant and a dispersion medium at once, while the instant method is drawn to the step of mixing and dispersing silicone oil and a pigment to obtain a second phase and then mixing and dispersing the second phase with the first phase containing silicone oil.  However, as noted above in the modified grounds of rejection as necessitated by amendment, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to take a first silicone oil and mix it with a second phase comprising a second silicone oil and a pigment.  One would be motivated to do so with a reasonable expectation of success as selection of any order of mixing ingredients is prima facie obvious (see MPEP 2144.04(IV)(C).  
Applicant argues that through these separate two mixing and dispersing steps, the spreadability (e.g., ability to spread) or applicability of the composition is improved.  However, it’s noted that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  The instant specification teaches that when the dispersion is performed by the milling process, the pigment may be split into smaller particles, or the pigment may uniformly In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967)
Further, it is not clear from the Examples what the difference in the methods used to produce the examples is.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  The instant specification teaches that “[f]irst, components of phase-A of Table 1 below were mixed at room temperature. Next, after mixing components of phase - B of Table 1, full dispersion was carried out using a three - stage roller ( Kyoung Yong Machinery Co. , Ltd. ) . After mixing phase-A with phase-B prepared as described above, full dispersion was carried out using the three-stage roller at room temperature, and thus the composition for prevention or treatment of the scars was prepared.” (see Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611